UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 23, 2012 Technologies Scan Corp. (Exact name of registrant as specified in Charter) Nevada (State or other jurisdiction of incorporation) 333-173569 (Commission File Number) 99-0363559 (IRS Employer Identification No.) 331 Labelle, St-Jerome, Quebec, Canada, J7Z 5L2 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (855) 492-5245 14517 Joseph-Marc-Vermette, Mirabel, Quebec, Canada, J7J 1X2 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events. Change of Address On April 23, 2012, Technologies Scan Corp., a Nevada corporation (the “Registrant”) changed the address of its executive offices to 331 Labelle, St-Jerome, Quebec, Canada, J7Z 5L2. Change of Telephone Number On April 23, 2012, the Registrant changed its telephone number to (855) 492-5245. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Technologies Scan Corp. Date:April 27, 2012 By: /s/ Ghislaine St-Hilaire Ghislaine St-Hilaire President, Director 3
